[DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                             SEPTEMBER 10, 2008
                                 No. 07-14807
                                                              THOMAS K. KAHN
                             Non-Argument Calendar
                                                                  CLERK
                           ________________________

                        D. C. Docket No. 06-00286-CR-CG

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                      versus

GEARY HILL,
a.k.a. Gary Hill,

                                                         Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Alabama
                          _________________________

                               (September 10, 2008)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

      William Gregory Hughes, appointed appellate counsel for Geary Hill, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hill’s conviction and sentence are

AFFIRMED.




                                          2